Citation Nr: 1640143	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  10-42 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative disc disease of the thoracolumbar spine, rated 20 percent disabling prior to August 12, 2013 and 40 percent disabling since that date.

2.  Entitlement to a higher initial rating for right lower extremity radiculopathy, rated noncompensable prior to August 12, 2013 and 10 percent disabling since that date.

3.  Entitlement to a higher initial rating for left lower extremity radiculopathy, rated noncompensable prior to August 12, 2013 and 10 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to June 2006.

These matters initially came before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO continued a 20 percent rating for degenerative disc disease of the thoracolumbar spine.

The Veteran testified before the undersigned at a March 2011 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his file.

In May 2013, the Board remanded the issue of entitlement to a higher initial rating for the service-connected back disability for further development.  As explained in the remand, a July 2008 rating decision granted service connection for degenerative disc disease of the thoracolumbar spine and assigned an initial 20 percent disability rating, from October 30, 2007.  The Veteran asked for reconsideration of that decision in September 2008, which led to the July 2009 rating decision, the subject of this appeal.  The Veteran timely appealed the rating assigned for his service-connected back disability in the July 2009 decision.  Hence, the Board characterized the back issue as listed on the title page of this decision.

In September 2013, the RO assigned an initial 40 percent disability rating for the service-connected back disability, from August 12, 2013.  The RO also granted service connection for left and right lower extremity radiculopathy and assigned separate initial 10 percent disability ratings, both from August 12, 2013.

In November 2014, the Board remanded all of the higher initial rating issues listed on the title page of this decision for further development.
  

FINDINGS OF FACT

1.  Prior to August 12, 2013, degenerative disc disease of the thoracolumbar spine resulted in limitation of flexion of the thoracolumbar spine to at most 40 degrees, with no additional loss of motion due to such factors as pain, weakness, incoordination, lack of endurance, fatigability, or flare ups; there was no spinal ankylosis or incapacitating episodes due to intervertebral disc syndrome.

2.  Since August 12, 2013, degenerative disc disease of the thoracolumbar spine has not resulted in spinal ankylosis and there have been no incapacitating episodes due to intervertebral disc syndrome.

3.  Since October 30, 2007, lumbar radiculopathy of the right lower extremity has been manifested by no more than mild anterior crural nerve neuritis.

4.  Since October 30, 2007, lumbar radiculopathy of the left lower extremity has been manifested by no more than mild anterior crural nerve neuritis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent prior to August 12, 2013 and an initial rating higher than 40 percent since that date for degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5242, 5243 (2015).

2.  The criteria for an initial 10 percent rating , but no higher, effective from October 30, 2007, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, DC 8626.

3.  The criteria for an initial 10 percent rating , but no higher, effective from October 30, 2007, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, DC 8626.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).


The appeal for higher initial ratings for degenerative disc disease of the thoracolumbar spine and right and left lower extremity radiculopathy arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected back and lower extremity neurological disabilities.  Although the most recent such examination took place in 2013, he has not reported any changes in his disabilities since that time, and the record does not otherwise suggest any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).  Thus, new VA examinations for these disabilities need not be conducted.

In its May 2013 and November 2014 remands, the Board instructed the AOJ to, among other things: obtain all outstanding VA treatment records (to include records from the VA Medical Center in Phoenix, Arizona (VAMC Phoenix)); obtain any relevant TRICARE records from any such facility that may have treated the Veteran since his discharge from service; and afford the Veteran VA examinations to assess the severity of his service-connected back and lower extremity neurological disabilities.  As explained above, all available relevant VA treatment records and private medical records have been obtained and associated with the file.  In addition, a VA examination was conducted in August 2013 to assess the severity of the service-connected back and lower extremity neurological disabilities.
 
Hence, the AOJ substantially complied with all of the Board's May 2013 and November 2014 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain any opinions with respect to the claims decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


The Veteran's degenerative disc disease of the thoracolumbar spine is rated under 38 C.F.R. § 4.71a, DC 5242 as degenerative arthritis of the spine.  Degenerative arthritis of the spine is rated under the same diagnostic criteria as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5242.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups. 38 C.F.R. § 4.71a, DC 5003.

Limitation of motion of the thoracolumbar spine is rated under the general formula for rating diseases and injuries of the spine (General Rating Formula).  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Also, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 2 provides that the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The Veteran's right and left lower extremity radiculopathy are rated under 38 C.F.R. § 4.124a, DC 8626 as neuritis involving the anterior crural nerve (femoral).  Paralysis of the anterior crural nerve is rated under 38 C.F.R. § 4.124a, DC 8526.  Under DC 8526, the following ratings apply: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 30 percent rating is warranted for severe incomplete paralysis; and a 40 percent rating is warranted for complete paralysis resulting in paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, DCs 8526, 8626.

The rating schedule provides guidance for rating neurological disabilities.  With regard to rating neurological disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In this case, medical records dated from November 2006 to January 2008 include reports of lower back pain.  The pain occasionally radiated to the lower extremities, was throbbing/stabbing/sharp in nature, was 4-10/10 in intensity, was aggravated by various physical activities (e.g., walking, prolonged sitting and bending, lifting objects, sudden movements), and was moderately improved with medications.  The Veteran was being trained as a correctional officer.

Examinations of the spine revealed occasional tenderness and soreness.  The Veteran had lateral mobility while standing, but there was less on extension.  Straight leg raise was full with occasional pain associated with right lateral bends and mild pain on the left.  The range of spinal motion was normal, there was no abnormal curvature or spasm, and the Veteran's gait was normal.  Patella and Achilles deep tendon reflexes were occasionally depressed, but muscle strength was normal (5/5) in the lower extremities bilaterally and sensation was intact to light touch.  MRIs conducted in November 2006 and November 2007 revealed a left paracentral disc herniation/central disc protrusion at the T11-12 level which impinged upon the thecal sac and the "lumbar enlargement of the spinal cord," a left dorsolateral/foraminal disc herniation/protrusion with "exiting nerve root foraminal compromise," and a right paracentral disc protrusion at the L5-S1 level "impinging minimally upon the thecal sac and the right S1 nerve root" with "right S1 root displacement."

The Veteran reported during a July 2008 VA spine examination that he experienced progressively worsening chronic lower back pain which was aggravated by lifting greater than 20 pounds and standing or sitting for prolonged periods  He was able to walk approximately 50 yards before having to stop.  There was also referred pain to the right lower extremity (such pain was worse in the groin and upper thigh), occasional pain and paresthesia in the left lower extremity to the knee, decreased motion, stiffness, and spasms.  The Veteran treated his symptoms with medications (OxyContin and flexeril) and the response to such medications was fair.  There was no history of any hospitalization or surgery, trauma to the spine, neoplasm, urinary symptoms, fecal incontinence or constipation, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, fatigue, or weakness.  Also, the Veteran did not experience any flare ups of spinal symptoms.

Examination of the thoracic sacrospinalis muscles  revealed guarding, pain with motion, and tenderness bilaterally.  There was no spasm, atrophy, or weakness.  The tenderness and guarding was not severe enough to be responsible for an abnormal gait or an abnormal spinal contour.  The Veteran had a normal gait, posture, and head position, there was symmetry in appearance, and there were no abnormal spinal curvatures.  Muscle strength associated with hip flexion and extension, knee extension, ankle dorsiflexion and plantar flexion, and great toe extension was normal (5/5) bilaterally, muscle tone was normal, and there was no muscle atrophy.  Sensation in the lower extremities was normal (2/2) to vibration, pain (pinprick), light touch, and position sense, right knee jerk was normal (2+), and plantar (Babinski) reflexes were normal bilaterally.  Left knee jerk and right and left ankle jerk were all somewhat diminished (1+).  There was no ankylosis of the thoracolumbar spine.

The ranges of active and passive motion of the thoracolumbar spine were recorded as being flexion to 50 degrees with pain at 45 degrees, extension to 10 degrees with pain at 5 degrees, right lateral flexion to 25 degrees with pain at 20 degrees, left lateral flexion to 20 degrees with pain at 15 degrees, right lateral rotation to 30 degrees with pain at 25 degrees, and left lateral rotation to 25 degrees with pain at 20 degrees.  There was pain after repetitive use associated with all ranges of spinal motion.  As a result of the pain, spinal flexion was reduced to 40 degrees after three repetitions of motion.  There was no additional loss of extension, right or left lateral flexion, or right or left lateral rotation following three repetitions of motion.  Resisted isometric movement was normal with all ranges of motion and the reduced ranges of motion did not represent "normal" for the Veteran due to other factors not related to his back disability.  Lasegue's sign was not positive, there was no vertebral fracture, and no testing for non-organic physical signs was conducted.  X-rays revealed mild degenerative changes with minimal spur formation, slight narrowing of the disc interspaces from L1 to L4 and L5-S1, and slight posterior subluxation L2 over L3.  

A diagnosis of degenerative disc disease of the thoracolumbar spine was provided.  This disability had significant effects on the Veteran's usual occupation in that it resulted in increased absenteeism, decreased mobility, problems with lifting and carrying, and decreased strength in the lower extremities.  Nevertheless, he remained employed on a full time basis as a detention officer and only lost less than 1 week of work during the previous 12 months.  The back disability also prevented exercise and sports and had mild to severe effects on other activities of daily living.

A July 2008 VA neurological examination was conducted for purposes of assessing the Veteran's reported headaches.  Examination revealed that sensation to light touch, pin prick, and vibratory sense was not normal.  Specifically, there was decreased sensation to vibration and touch in the right great toe and the medial distal foot, pin perception was down to 50 percent of normal, and right straight leg raising testing was positive in the sitting position.  Strength, muscle tone and bulk, position sense, and reflexes were all normal.  

VA treatment records dated from November 2008 to June 2013, the Veteran's August 2009 notice of disagreement, a statement submitted by the Veteran to his congressman in October 2010, his testimony during the March 2011 hearing, and a June 2013 statement from the Veteran include reports of continuous back pain which was 4-10/10 in intensity, radiated to both legs (the right more than the left), and was aggravated by walking, standing, sitting, and exercising.  There was also severe muscle spasms, tenderness, limited spinal motion, intermittent bilateral leg numbness/paresthesias/tingling, and occasional urinary frequency.  The Veteran specified during a December 2010 VA physical therapy consultation that he had experienced intermittent lower extremity radiculopathy for 5 years.  As a result of these symptoms, the Veteran had problems with sitting, standing, walking, laying down, climbing stairs, running, exercising, sleeping, and sexual activity.  He also experienced difficulty conducting his regular job requirements due to back pain.  He specified in his notice of disagreement that he had experienced "numerous incapacitating episodes in [his back] that ha[d] totaled over 4 to 6 weeks and more for a duration of time."  He took medications for his symptoms and underwent pain block injections which provided some symptom relief.  He remained employed as a detention officer for the sheriff's department.  

Examinations revealed lumbar paraspinal tightness, back tenderness, painful and restricted spinal motion, occasionally impaired lower extremity reflexes bilaterally (e.g. somewhat diminished (1+) patella reflexes), occasionally decreased sensation in the lateral thighs bilaterally, and occasionally positive straight leg raise testing.  The Veteran moved slowly due to back pain and occasionally exhibited an antalgic gait, but he was able to ambulate without assistance, there were no muscle spasms, muscle strength was normal (5/5) in the lower extremities, and there was no muscle atrophy.  An MRI revealed a right paracentral L5-S1 disc protrusion with partial effacement of the S1 root on the right, a left lateral protrusion of the L4-5 disc with foraminal stenosis on the left which may have compromised the exiting nerves, and a mild central protrusion of the T11-12 disc.  An electromyography (EMG) was conducted in June 2013.  The physician who conducted the EMG concluded that there was no compelling electrodiagnostic evidence to suggest a right or left lumbosacral radiculopathy, but he noted that there was possibly "a component of Meralgia Parasthetica" and that the EMG results did "not exclude the possibility of nerve root irritation resulting in pure sensory 'radiculitis' contributing to the [Veteran's] pain symptoms."  Diagnoses of chronic back pain, lumbar radiculitis, lumbosacral spondylosis, and herniated nucleus pulposis at L4-5, L5-S1, and T11-12 were provided.

The report of a VA examination dated on August 12, 2013 indicates that the Veteran reported that he experienced low back pain which radiated to the lower extremities (lateral thighs to the knees) bilaterally.  He did not experience any significant flare ups of symptoms.  The ranges of motion of the thoracolumbar spine were recorded as being flexion to 30 degrees with pain at 30 degrees and extension, right and left lateral flexion and right lateral rotation all to 20 degrees with pain at 20 degrees, and left lateral rotation to 25 degrees with pain at 20 degrees.  The ranges of motion generally remained the same following three repetitions of motion, however left lateral rotation decreased to 20 degrees.  There was functional loss/impairment of the thoracolumbar spine after repetitive use in terms of less movement than normal.  There was quite a bit of pain behavior with Waddell's-like pain in the low back with mild head compression, low back pain with rotation, back pain with attempted hip flexion, and pain to palpation of the lumbar spine. Also, guarding or muscle spasm was severe enough to result in abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis).

Moreover, lower extremity muscle strength was normal (5/5), there was no muscle atrophy, deep tendon reflexes were normal (2+) at the knees and ankles bilaterally, and sensation was normal at the upper anterior thigh, lower leg/ankle, and foot/toes bilaterally.  There was decreased sensation at the thigh/knee (L3/4) bilaterally and the physician who conducted the examination noted that this reported "touch numbness" was not anatomic because it was just in the lateral distal thighs and did not wrap around to the medial knees across the patellae, as would be expected.  Straight leg raise testing was negative bilaterally.  The Veteran exhibited signs and symptoms of radiculopathy in terms of mild intermittent pain bilaterally and mild numbness bilaterally.  There was no constant pain or paresthesias/dysesthesias.  Overall, the examiner concluded that there was bilateral mild radiculopathy involving the L2/L3/L4 nerve roots (femoral nerve).  He explained, however, that the amount of mechanical-like back pain demonstrated by the Veteran appeared to be quite severe compared to the relatively small amount of facet joint involvement on X-rays.  Also, the reported non-anatomic partial L4 area bilateral numbness was not in the area of root involvement shown on MRI with herniated nucleus pulposis.  

Furthermore, the Veteran had intervertebral disc syndrome of the thoracolumbar spine, but he had not experienced any incapacitating episodes due to intervertebral disc syndrome during the previous 12 months.  He regularly used a cane to relieve his back pain, but there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  There were no scars associated with the service-connected back disability.

The Veteran was diagnosed as having degenerative disc disease/degenerative joint disease of the thoracolumbar spine with complaint of subjective numbness in the bilateral lower extremities (L4 area).  The examiner explained that the subjective L4 area pain/numbness was enough to diagnose a radiculitis and that the Veteran "could well have some pain in this distribution" even though the EMG results were normal.  The Veteran's disability did not affect sedentary employment, but it did limit him to mild physical work and he used his back "at least that much" at work. 




I. Degenerative Disc Disease of the Thoracolumbar Spine

The above evidence reflects that the Veteran's degenerative disc disease of the thoracolumbar spine has been manifested by back pain, tenderness, soreness, muscle tightness and spasms, stiffness, guarding, an antalgic gait, and painful and limited motion of the thoracolumbar spine.  With respect to the period prior to August 12, 2013, forward flexion of the thoracolumbar spine was to 50 degrees during the July 2008 VA examination.  This range of motion, by itself and without consideration of potential functional impairment, is contemplated by no more than a 20 percent rating under the General Rating Formula.  As for functional impairment, there was pain associated with forward flexion of the thoracolumbar spine during the July 2008 examination, but the pain did not begin until 45 degrees of flexion prior to repetitive use and it reduced the range of flexion to at most 40 degrees following repetitive use.  The Veteran did not report any flare ups of thoracolumbar spine symptoms, he reported that he did not experience any weakness or fatigue, and there was no additional range of motion loss following repetitive use (other than the reduction of flexion to 40 degrees due to pain).

Hence, even considering pain and other functional factors, the Veteran's thoracolumbar spine symptoms were not shown to be so disabling prior to August 12, 2013 to actually or effectively result in limitation of flexion to 30 degrees or less-the range of motion requirement for the next higher percent rating greater than 20 percent (i.e., 40 percent) for limitation of thoracolumbar spinal motion under the General Rating Formula.  As explained above, spinal flexion was to 50 degrees prior to repetitive use, pain did not begin until 45 degrees prior to repetitive use, and flexion was reduced to at most 40 degrees following repetitive use due to pain.  Also, there was no showing of any ankylosis prior to August 12, 2013 and the absence of ankylosis was specifically noted in the July 2008 VA examination report.  Therefore, the symptoms of the Veteran's thoracolumbar spine disability resulted in impairment that is no more than 20 percent disabling under the General Rating Formula during the entire claim period prior to August 12, 2013.  

With respect to the period since August 12, 2013, the 40 percent rating is the maximum schedular rating for limitation of motion of the thoracolumbar spine under the General Rating Formula, and the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59) are not for application during this period.  See Johnston, 10 Vet. App. at 85.  A rating in excess of 40 percent for the thoracolumbar spine disability under the General Rating Formula requires a finding of ankylosis.  Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524   (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).  The rating criteria provide that for VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2015).

In this case, although the Veteran has experienced significant limitation of spinal motion, there is no evidence of his thoracolumbar spine being fixed in position or ankylosed since August 12, 2013.  Thus, a rating in excess of 40 percent for degenerative disc disease of the thoracolumbar spine is not warranted under the General Rating Formula at any time since August 12, 2013.  

The Board acknowledges that the Veteran reported in his August 2009 notice of disagreement that he had experienced "numerous incapacitating episodes in [his back] that ha[d] totaled over 4 to 6 weeks and more for a duration of time."  Also, he has been diagnosed as having intervertebral disc syndrome.  He is certainly competent to report the presence and duration of incapacitating episodes.  However, his reported bed rest does not actually constitute physician prescribed bed rest, there is no clinical evidence of any physician prescribed bed rest, and the Veteran has not claimed otherwise.  Hence, there is no adequate evidence of any "incapacitating episodes" as defined by VA and a higher rating under 38 C.F.R. § 4.71a , DC 5243 based on incapacitating episodes of intervertebral disc syndrome is not warranted at any time since the effective date of service connection.  38 C.F.R. § 4.71a , DC 5243, Note (1) (2015).

II. Bilateral Lower Extremity Radiculopathy

The above evidence indicates that during the entire claim period (including the period prior to August 12, 2013), the Veteran has reported intermittent radiation of his back pain to both lower extremities and occasional paresthesias, numbness, and tingling in the lower extremities.  He reported during the December 2010 VA physical therapy consultation that he had experienced intermittent lower extremity radiculopathy for 5 years.  He is competent to report lower extremity neurological symptoms (including radiating pain and numbness).  Moreover, objective examinations conducted throughout the claim period have revealed occasionally impaired lower extremity reflexes bilaterally (e.g., somewhat diminished (1+) left knee jerk and bilateral ankle jerk during the July 2008 VA examination) and occasionally decreased sensation in both lower extremities. 

Furthermore, the MRIs conducted in November 2006 and November 2007 revealed impingement of the "lumbar enlargement of the spinal cord," a left dorsolateral/foraminal disc herniation/protrusion with "exiting nerve root foraminal compromise," and a right paracentral disc protrusion at the L5-S1 level "impinging minimally upon the thecal sac and the right S1 nerve root" with "right S1 root displacement."  Despite the fact that the June 2013 EMG report indicates that there was no compelling electrodiagnostic evidence to suggest a right or left lumbosacral radiculopathy, the physician who conducted the EMG acknowledged that the EMG results did "not exclude the possibility of nerve root irritation resulting in pure sensory 'radiculitis' contributing to the [Veteran's] pain symptoms."  The August 2013 examiner similarly reported that the Veteran exhibited signs and symptoms of radiculopathy in terms of mild intermittent pain and numbness bilaterally, that there was bilateral mild radiculopathy involving the L2/L3/L4 nerve roots (femoral nerve), that the subjective L4 area pain/numbness was enough to diagnose a radiculitis, and that the Veteran "could well have some pain in this distribution" even though the EMG results were normal.
In light of the radiating back pain and lower extremity numbness reported by the Veteran, the objective findings of impaired lower extremity reflexes and sensation, the results of the November 2006 and November 2007 MRIs, and the conclusions of the physicians who conducted the June 2013 EMG and the August 2013 VA examination, the Board finds that initial 10 percent ratings for right and left lower extremity radiculopathy are warranted under DC 8526 (indicative of mild incomplete paralysis of the anterior crural nerve (femoral nerve)) during the entire period since October 30, 2007 (the effective date of service connection for degenerative disc disease of the thoracolumbar spine).  

Initial ratings higher than 10 percent for right and left lower extremity radiculopathy are not warranted at any time during the claim period.  Specifically, the radiating back pain and lower extremity numbness reported by the Veteran has been intermittent, lower extremity reflexes have been diminished (but not absent), lower extremity muscle strength has been objectively measured as being normal (5/5) during the entire claim period, there has been no evidence of any abnormal muscle tone or muscle atrophy, and the June 2013 EMG indicated that there was no compelling electrodiagnostic evidence to suggest a right or left lumbosacral radiculopathy.  Moreover, the examiner who conducted the August 2013 VA examination concluded that there was only mild bilateral radiculopathy.  Thus, the Board finds that the symptoms of the Veteran's right and left lower extremity radiculopathy have most closely approximated the criteria for a 10 percent rating under DC 8526 since October 30, 2007 and ratings higher than 10 percent are not warranted at any time during the claim period.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.7, 4.124a, DC 8526.

Lastly, the Board notes that the Veteran reported occasional urinary symptoms during the claim period (i.e. urinary frequency).  However, there is no evidence that any urinary symptoms are associated with his back disability and no evidence that any such urinary frequency is severe enough so as to warrant a compensable rating under the appropriate diagnostic criteria (i.e.. 38 C.F.R. § 4.115a (2015)).  Also, there is no evidence of any bowel impairment associated with the service-connected back disability.  Hence, a separate rating on the basis of bowel or bladder impairment is not warranted at any time during the claim period.
III. Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321 (b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

As explained above, the symptoms associated with the Veteran's service-connected back and lower extremity neurological disabilities during the claim period have included back pain, tenderness, soreness, muscle tightness and spasms, stiffness, guarding, an antalgic gait, painful and limited motion of the thoracolumbar spine, radiating pain to the lower extremities, lower extremity paresthesias, numbness, and tingling, and impaired lower extremity reflexes.  These symptoms are all contemplated by the appropriate rating criteria discussed above.   

Specifically, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, disturbance of locomotion, interference with sitting, standing, and weight-bearing, instability, and crepitation.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Hence, the ratings assigned for the service-connected back disability during the claim period contemplate all of the Veteran's reported and observed symptoms during that period, as set forth above.

In addition, DC 8526 provides a general rating based upon the overall severity of all neurological manifestations of paralysis of the femoral nerve.  The ratings assigned for right and left lower extremity radiculopathy during the claim period contemplate all of the Veteran's reported and observed neurological symptoms during that period, as set forth above.  In sum, the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria. 

Further, the Board notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  The Veteran's back and lower extremity neurological disabilities are appropriately rated as single disabilities and there is no additional functional impairment in the lumbosacral spine or lower extremity nervous system that has not been attributed to or considered in conjunction with the respective service-connected disabilities.  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of either claim for extra-schedular consideration is not warranted.  

IV. Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The Veteran has been gainfully employed during the entire claim period.  He has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the claim period due solely to service-connected disability or that he has been prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability due to a service-connected disability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.

ORDER

Entitlement to an initial rating higher than 20 percent prior to August 12, 2013 and an initial rating higher than 40 percent since that date, for degenerative disc disease of the thoracolumbar spine, is denied.

Entitlement to an initial 10 percent rating, but no higher, for right lower extremity radiculopathy, from October 30, 2007, is allowed, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial 10 percent rating, but no higher, for left lower extremity radiculopathy, from October 30, 2007, is allowed, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


